Citation Nr: 0118151	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  93-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post laminectomy at L4 with an L5 foraminotomy prior 
to February 24, 1998.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to February 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1977.

By a decision entered in March 1992, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
service-connected spondylogenic back pain.  Subsequently, by 
a separate decision entered in April 1992, the RO denied his 
claim for a temporary total rating based on surgery performed 
during a period of hospitalization in February 1992.  The RO 
concluded, in essence, that the condition that gave rise to 
the need for surgery (L4 lumbar stenosis with lumbar 
claudication) was not related to his service-connected 
spondylogenic back pain.

The veteran appealed the RO's decisions to the Board of 
Veterans' Appeals (Board).  He argued, among other things, 
that the surgery he underwent while hospitalized in February 
1992 (complete L4 laminectomy and bilateral L5 foraminotomy) 
was for a service-connected disability.  In December 1994, 
the Board remanded the case to the RO for additional 
development.  The Board also referred to the RO the issue of 
the veteran's entitlement to TDIU.

By a decision entered in March 1997, the RO found that the L4 
laminectomy and L5 foraminotomy were related to the veteran's 
service-connected back pain.  The RO re-characterized his 
service-connected low back disability as status post L4 
laminectomy with L5 foraminotomy; increased the evaluation 
for that disability from 10 to 20 percent, effective from 
December 9, 1991; and granted a temporary total rating for 
the period February 24 to April 30, 1992.  Subsequently, by a 
decision entered in November 1997, the RO further increased 
the rating for the low back disability to 40 percent, 
effective from December 9, 1991, and denied TDIU.  The 
veteran appealed the denial of TDIU, and the case was 
returned to the Board in September 1998.

In December 1998, the Board remanded to the RO for further 
development the two issues remaining in appellate status 
(entitlement to an evaluation in excess of 40 percent for 
status post laminectomy at L4 with an L5 foraminotomy and 
entitlement to TDIU).  Thereafter, by a decision entered in 
February 2000, the RO increased the rating for the veteran's 
low back disability to 60 percent (the maximum rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5293), 
effective from February 24, 1998.  The RO also granted TDIU 
effective from that same date.  The veteran appealed, 
expressing dissatisfaction with the effective date of those 
awards, and the case was returned to the Board in October 
2000.


REMAND

By a statement received at the RO in April 2000, the veteran 
indicated that he wished to have a hearing at the RO with 
respect to the matter of the effective date(s) to be assigned 
for the awards that were granted by the RO in February 2000.  
Thus far, it does not appear that he has been afforded an 
opportunity for such a hearing.  A remand is therefore 
required.  38 C.F.R. §§ 3.103(c), 19.9 (2000).

A remand is also required so that the RO can consider and 
apply the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This new 
law, which was signed by the President on November 9, 2000, 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Inasmuch as 
the RO has not yet considered the veteran's claims in the 
context of the new law, and because the veteran has not had 
an opportunity to prosecute his claims in that context, a 
remand is required in order to avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.

2.  The RO should schedule the veteran 
for a hearing at the RO.  He and his 
representative should be notified of the 
date and time of the hearing, and a 
transcript of the hearing should be 
associated with the claims folder.

3.  After the foregoing actions have 
been completed, the RO should take 
adjudicatory action on the matter of the 
veteran's entitlement to a rating in 
excess of 40 percent for status post 
laminectomy at L4 with an L5 
foraminotomy prior to February 24, 1998, 
and on the matter of his entitlement to 
TDIU prior to February 24, 1998.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to ensure due process and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


